Title: To Thomas Jefferson from Francis Coffyn, 23 March 1788
From: Coffyn, Francis
To: Jefferson, Thomas


Dunkirk, 23 Mch. 1788. Informs TJ of the arrival of the ship Portsmouth, “on board of which Coll. Banister of James River near Petersburg, ship’d four Cases young Trees,” which were assigned to Limozin at Le Havre but could not be unloaded there because of the short time the ship stayed in that port; will take the trees to his house to await  TJ’s orders; fears it would be dangerous to ship them by land; suggests sending them to Rouen to be forwarded from there by water.
